American Funds Global Balanced Fund One Market, Steuart Tower Suite 1800 San Francisco, California 94105 November 15, 2010 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Global Balanced Fund Dear Sir or Madam: On behalf of American Funds Global Balanced Fund (the “Fund”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the Fund and the fund’s CIK number is 0001505612. If you have any questions about the enclosed, please contact me at (213) 486-9392. Sincerely, /s/ Liliane Corzo Liliane Corzo Enclosure
